Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
This action was instituted in the Twelfth District Court, to enjoin proceedings under a judgment of the Superior Court of San Francisco.
In Ricketts and Wife v. Johnson, (decided in April, 1857,) we held that, under our system, the District Courts had no power to restrain the execution of the judgments or orders of Courts of co-ordinate jurisdiction, and that all proceedings to enjoin judgments must be issued from the Court having the control of such judgments.
By the act of March, 1857, abolishing the Superior Court, all judgments and actions pending therein were transferred to the Fourth District Court, which tribunal is fully competent to afford the plaintiffs all the relief to which they are entitled.
Judgment affirmed.